DETAILED ACTION
	Claims 1, 3-11 and 13-17 are present; claims 4, 9-10 and 13-16 remain withdrawn.
	It is noted that claim 11 is not withdrawn.
	All objections and rejections raised in prior office actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Regarding recitation of undissociated acetic acid, the specification provides the following limiting definition: “The amount of undissociated acetic acid may be analysed by HPLC. HPLC generally measures all acetic acid (i.e. both undissociated, i.e. protonated form and dissociated form of acetic acid) because the mobile phase is typically acidified. In order to measure the amount of undissociated acetic acid in the composition, a suitable approach is to measure the (total) amount of acetic acid of the composition as-is, measure the pH of the composition, and calculate the amount of undissociated acetic acid using the pKa of acetic acid.”  Specification, page 9, lines 30-35.
	As such, the specification explicitly states and defines that the concentration of undissociated acetic acid as recited in the claims is not directly measurable but is rather “calculated” based upon the pKa of acetic acid and the pH of the composition.  This calculation is well-known in the art as provided by Taherzadeh et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), page 2655, left column:

    PNG
    media_image1.png
    216
    616
    media_image1.png
    Greyscale

	The pKa of acetic acid is known to be 4.76 as described by Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. Chem. Thermodynamics 38 (2006): 1495-502), Table 1.  That is, in a composition having 10 mM total acetic acid or acetate at pH 4.76, 5 mM of acetic acid present in undissociated form based upon the equation of Taherzadeh et al.  As the pH of a composition increases, the amount of undissociated acetic acid decreases at an exponential rate.  For example, a composition having 20 mM total acetic acid or acetate at pH 5.5 has approximately 3 mM acetic acid in undissociated form.  As such, based upon the limiting definition provided in the specification, a composition can have greater than 10 mM total acetic acid and have less or much less than 10 mM undissociated acetic acid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al. (WO 2012/067510 A1) further in view of Klaassen et al. (WO 2015/028583 A2), Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11) as evidenced by Taherzadeh et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. Chem. Thermodynamics 38 (2006): 1495-502) and Acetic Acid, Material Safety Data Sheet (MSDS), Pioneer Forensics, 2012.
The “Claim Interpretation” section stated above is incorporated herein in its entirety.
De Bont et al., abstract, disclose:
The present invention relates to genetically modified yeast cells comprising exogenous genes coding for pyruvate formate lyase and acetaldehyde dehydrogenase activities. The yeast cells further comprises genetic modifications that improve glycerol utilization such as modifications that increases NAD+ -linked glycerol dehydrogenase activity, and preferably one or more of dihydroxyacetone kinase activity and transport of glycerol [i.e. a glycerol transporter] into the cell. The yeast cell further preferably comprises a functional exogenous xylose isomerase gene and/or functional exogenous genes which confer to the cell the ability to convert L-arabinose into D-xylulose 5-phosphate and they may comprise a genetic modification that increase acetyl-CoA synthetase activity. The process is further characterised in that glycerol is present in or fed into the culture medium, whereby the modified yeast cell ferments the hexoses, pentoses, acetic acid and glycerol to ethanol. The invention further relates to processes for producing a fermentation product and formate from carbon sources comprising glycerol and at least one of a hexose and a pentose, wherein the genetically modified yeast cells are used to ferment the carbon sources to the fermentation product and formate. A preferred fermentation product is ethanol.
De Bont et al., Table 6 and related text, teach the formation of a recombinant S. cerevisiae yeast strain described as RN1195 characterized as follows:

    PNG
    media_image2.png
    124
    1373
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    1379
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    39
    1373
    media_image4.png
    Greyscale

	The plasmids/vectors used to produce RN1195 are further describe on Table 7 of De Bont et al.
The expressed “adhE” gene is described as “Bifunctional enzymes with acetaldehyde dehydrogenase and alcohol dehydrogenase activity are known in the art prokaryotes and protozoans, including e.g. the bifunctional enzymes encoded by the Escherichia coli adhE and Entamoeba
histolytica ADH2 genes . . . . Bifunctional enzymes with acetaldehyde dehydrogenase and alcohol dehydrogenase activity are larger proteins consisting of around 900 amino acids and they are bifunctional in that they exhibit both acetaldehyde dehydrogenase (ACDH; EC 1.2.1.10) and alcohol dehydrogenase activity (ADH; EC 1.1.1.1).”  De Bont et al., page 21, lines 17-20.  The E. coli adhE gene is described as SEQ ID NO: 10 encoding SEQ ID NO: 9 of De Bont et al., which is overexpressed in strain RN1195.  De Bont et al., page 51, lines 11-14.  SEQ ID NO: 9 of De Bont et al. is identical to SEQ ID NO: 1 in claim 6 such that the same is a NAD+ dependent acetylating acetaldehyde dehydrogenase.  “Preferably, the host cell comprises an exogenous gene coding for a bifunctional enzyme with acetaldehyde dehydrogenase and alcohol dehydrogenase activity, which gene confers to the cell the ability to convert acetylCoA into ethanol.”  De Bont et al., page 20, lines 7-9.  In particular, the acetaldehyde dehydrogenase (ACDH; EC 1.2.1.10) reaction catalyzed is described by De Bont et al., page 19, lines 8-13 as follows:

    PNG
    media_image5.png
    275
    971
    media_image5.png
    Greyscale

As such, the bifunctional enzyme with acetaldehyde dehydrogenase and alcohol dehydrogenase activity, including E. coli AdhE, described by De Bont et al. is an enzyme having NAD+ dependent acetylating acetaldehyde dehydrogenase activity that catalyzes a reversible conversion of acetyl-CoA to acetaldehyde and a reversible conversion of acetaldehyde to ethanol as recited in claim 7.	The “C.f. dhaK” expressed in strain RN1195 is a dihydroxyacetone kinase from Citrobacter freundii having SEQ ID NO: 52 of De Bont et al.  De Bont et al., page 26, line 32 through page 27, line 3, and page 48, lines 9-14.  De Bont et al. describe dihydroxyacetone kinase activity as classified under E.C. 2.7.1.92.  De Bont et al., page 26, lines 1-5. “A preferred nucleotide sequence for overexpression of a dihydroxyacetone kinase is a nucleotide sequence encoding a dihydroxyacetone kinase comprises an amino acid sequence with at least 45, 50, 60, 65, 70, 75, 80, 85, 90, 95, 98, 99% amino acid sequence identity with SEQ ID NO's: 14 [S. cerevisiae (DAK1)], having one or several substitutions, insertions and/or deletions as compared to SEQ ID NO: 14.” De Bont et al., page 26, lines 25-29.
The “plfA+plfB” expressed in strain RN1195 is “E. coli pyruvate formate lyase is a dimer of PflB (encoded by pflB), whose maturation requires the activating enzyme PflAE (encoded by pflA)” wherein the pyruvate formate lyase has SEQ ID NO: 1 of De Bont et al.  De Bont et al., page 11, lines 7-19 and page 46, line 20 through page 47, line 19.  SEQ ID NO: 1 of De Bont et al. is identical to recited SEQ ID NO: 15 in claim 5.  De Bont et al. describe pyruvate-formate lyase activity as classified in E.C. 2.3.1.54.  De Bont et al., page 10, line 28. “In a first aspect the invention relates to a fungal host cell comprising an exogenous gene coding for an enzyme with the ability to convert pyruvate and coenzyme-A into formate and acetyl-CoA. An enzyme with the ability to convert pyruvate and coenzyme-A into formate and acetyl-CoA catalyses the reaction (EC 2.3.1.54): pyruvate + coenzyme A (CoA) <-> acetyl-CoA + formate.” De Bont et al., page 10, lines 34-30.  Since pyruvate-formate lyase as taught by De Bont et al. produces acetyl-CoA, the same is within the broadest reasonable interpretation of a gene encoding for an enzyme in an acetyl-CoA-production pathway.  
The “E.C. gldA” expressed in strain RN1195 is a “bacterial glycerol dehydrogenases
which use NAD+ as cofactor (EC 1.1.1.6), such as e.g. the gldA gene from E. coli,” which as SEQ ID NO: 49 of De Bont et al.  De Bont et al., page 24, line 31 through page 25, line 5, and page 47, lines 29-34.   SEQ ID NO: 49 of De Bont et al. is identical to recited SEQ ID NO: 6 in claim 8. “Nucleotide
sequences that may be used for overexpression of glycerol dehydrogenase in the cells of the invention are e.g. the glycerol dehydrogenase gene from S. cerevisiae (GCY1).” De Bont et al., page 24, lines 13-15.
	“In a further embodiment, the host cell of the invention further comprises a genetic modification that increases at least one of: i) the specific activity of glycerol dehydrogenase; ii) the specific activity of dihydroxyacetone kinase; and, iii) transport of glycerol into the cell.” De Bont et al., page 23, lines 25-28.  “Preferably, the genetic modification that increases transport of glycerol into the cell preferably is a genetic modification that causes overexpression of a nucleotide sequence encoding at least one of a glycerol uptake protein and a glycerol channel.” De Bont et al., page 28, lines 1-3. “A glycerol uptake protein is herein understood as a multimembrane-spanning protein that belongs to the included in the membrane bound O-acyltransferases (MBOAT) superfamily including e.g. the S. cerevisiae glycerol uptake proteins encoded by the GUP 1 and GUP2 genes. Preferably the genetic modification causes overexpression of a glycerol uptake protein, e.g. by overexpression of a nucleotide sequence encoding a glycerol uptake protein.” De Bont et al., page 28, lines 4-9.  As such, GUP1 gene as described is understood as a glycerol transporter.
	As such, De Bont et al. describe a S. cerevisiae strain RN1195 comprising one or more genes coding for an enzyme having glycerol dehydrogenase activity; one or more genes coding for an enzyme having dihydroxyacetone kinase activity (E.C. 2.7.1.28 and/or E.C. 2.7.1.29); one or more genes coding for an enzyme in an acetyl-CoA-production pathway being pyruvate-formate lyase and one or more genes coding for an enzyme having at least NAD+ dependent acetylating acetaldehyde dehydrogenase activity (EC 1.2.1.10 or EC 1.1.1.2).  Further, for the reasons stated above, De Bont et al. teach such genes encoding enzymes further meeting the features of claims 5-8. 
	Further, it is noted that De Bont et al., Table 6, describes a strain RN1097 except that expression of E.C. gldA is replaced with overexpression of GCY1 also encoding for glycerol dehydrogenase, expression of C.f. dhaK is replaced with overexpression of DAK1 also encoding for dihydroxyacetone kinase and further overexpressing GUP1 described as glycerol uptake protein or transporter.
	However, De Bont et al. do not directly teach a recombinant S. cerevisiae strain expressing a gene encoding a glycerol transporter having at least 80% amino acid sequence identity with recited SEQ ID NO: 17.
	Klaassen et al., abstract, similar to De Bont et al. teach a “Cell that is genetically modified comprising: a) one or more nucleotide sequence encoding a glycerol dehydrogenase (E.C. 1. 1.1.6); b) one or more nucleotide sequence encoding a dihydroxyacetone kinase (E.C. 2.7.1 .28 or E.C. 2.7.1 .29) and c) one or more nucleotide sequence encoding a glycerol transporter.” “It is therefore an object of the present invention to provide for yeasts that are capable of producing ethanol from acetic acid or acetate while retaining their abilities of fermenting hexoses (glucose, fructose, galactose, etc) as well as pentoses like xylose, and wherein these strains are used for the production of ethanol and/or other fermentation products. Another object is to provide cells in particular yeast cells that can anaerobically ferment pentose, hexose, glycerol and acetic acid. Another object is to provide strains that have an improved production of fermentation product.” Klaassen et al., page 3, lines 16-22. 
“In case of S. cerevisiae, four different genes have been implicated with glycerol transport (see Table 4): FPS1, GUP1, GUP2 and STL1.” Klaassen et al., page 18, lines 15-16. “For a number of reasons, overexpression of one of these four S. cerevisiae membrane proteins is not expected to facilitate the transport of glycerol across the plasma membrane under fermentation conditions. FPS1, GUP1 and GUP2 do not play a role in the uptake of glycerol. STL1 encodes a glycerol transporter, but is subject to repression at the transcription level and glucose-inactivation at the protein level (Table 4).” Klaassen et al., page 19, lines 1-7. 
	“Five proteins were selected, heterologous to S. cerevisiae, implicated in glycerol transport. These putative glycerol transporters, either being a facilitator, a channel, a uniporter or a symporter, are herein shown, upon overexpression in strains having anaerobic glycerol and acetic acid conversion pathways, to result in an increase in the conversion of glycerol, and hence acetic acid, into ethanol, due to improved glycerol transporting activity in said yeast cells. Ideally, the transporter is not repressed or inactivated by glucose. The selected glycerol transporters are listed in Table 5.” De Bont et al., page 19, lines 8-15.  Table 5 of Klaassen et al. describes a glycerol transporter gene from Zygosaccharomyces rouxii having SEQ ID NO: 31 of Klaassen et al. that is identical to recited SEQ ID NO: 17.
	“[T]he transformants containing the Zygosaccharomyces rouxii glycerol transporter (SEQ ID NO: 31) were designated T5.” Klaassen et al., page 62, lines 27-28.  “Table 4 also indicates that especially the glycerol transporter expressed in the transformants indicated as T5, i.e. the protein of SEQ ID NO: 31, resulted in the conversion of more glycerol, relative to the reference strain YD01248, which does not express this protein. Also, more acetic acid was consumed. The ethanol titer is however not the highest in case of T5, because not all xylose was consumed. A longer fermentation time would be required for complete consumption of all sugars. However, the ethanol yield calculated on consumed sugars was the highest in case of T5, indicating that a higher efficiency of glycerol and acetic acid conversion leads to a higher ethanol yield. These results clearly indicate that expression of a heterologous glycerol
transporter protein [i.e. glycerol transporter of recited SEQ ID NO: 17] enhances glycerol transport in S. cerevisiae and leads to a more efficient conversion of glycerol and acetic acid under anaerobic conditions.” Klaassen et al., page 64, lines 12-14.
	De Bont et al. do not directly teach a recombinant S. cerevisiae strain expressing a gene encoding a glycerol transporter having at least 80% amino acid sequence identity with recited SEQ ID NO: 17.  However, at the time of filing the ordinarily skilled artisan would have been motivated to modify any of the recombinant S. cerevisiae yeast strains taught by De Bont et al. to express a heterologous gene encoding a glycerol transporter being SEQ ID NO: 31 of Klaassen et al. identical to recited SEQ ID NO: 17.
As discussed above, Klaassen et al. directly disparages the effectiveness of expression of FPS1, GUP1, GUP2 and STL1 wherein “overexpression of one of these four S. cerevisiae membrane proteins is not expected to facilitate the transport of glycerol across the plasma membrane under fermentation conditions. FPS1, GUP1 and GUP2 do not play a role in the uptake of glycerol. STL1 encodes a glycerol transporter, but is subject to repression at the transcription level and glucose-inactivation at the protein level (Table 4).” Klaassen et al., page 19, lines 1-7. However, Klaassen et al. do teach that overexpression of a gene encoding a glycerol transporter being SEQ ID NO: 31 of Klaassen et al. identical to recited SEQ ID NO: 17 does have a positive effect that “enhances glycerol transport in S. cerevisiae and leads to a more efficient conversion of glycerol and acetic acid under anaerobic conditions.” Klaassen et al., page 64, lines 12-14.
In view of these, teachings the ordinarily skilled artisan at the time of filing would have been motivated to modify any of the embodiment recombinant S. cerevisiae strains taught by De Bont et al. to express a gene encoding a glycerol transporter being SEQ ID NO: 31 of Klaassen et al. identical to recited SEQ ID NO: 17 in replacement and substitution of GUP1 as taught by De Bont et al.  Again, De Bont et al. directly teach “the host cell of the invention further comprises a genetic modification that increases at least one of: i) the specific activity of glycerol dehydrogenase; ii) the specific activity of dihydroxyacetone kinase; and, iii) transport of glycerol into the cell” such that De Bont et al. directly teach and motivate the expression of a glycerol transporter gene. De Bont et al., page 23, lines 25-28.  For example, for the reasons set forth above, De Bont et al. teach a strain RN1097 having all of the features of claim 1 except GUP1 is overexpressed rather than a glycerol transporter having recited SEQ ID NO: 13.  In view of the explicit teachings of Klaassen et al. that a glycerol transporter gene encoding recited SEQ ID NO: 17 is superior to GUP1 to support the conversion of glycerol to ethanol under anaerobic conditions, the ordinarily skilled artisan would have been motivated to express the same glycerol transporter gene encoding recited SEQ ID NO: 17 in any recombinant S. cerevisiae strain taught by De Bont et al., including strains RN1097 and RN1195, in order to achieve the benefit of increased conversion of glycerol to ethanol.  Again, both De Bont et al. and Klaassen et al. are directed towards S. cerevisiae having “genetic modifications that improve glycerol utilization such as modifications that increases NAD+ -linked glycerol dehydrogenase activity, and preferably one or more of dihydroxyacetone kinase activity and transport of glycerol [i.e. a glycerol transporter] into the cell.” De Bont et al., abstract.
	Regarding recitation in claim 1 of fermenting a composition that is an acid-pretreated lignocellulosic biomass having an amount of undissociated acetic acid of between 50 µM and 1 mM, the working examples of De Bont et al., pages 52-53, describe fermentation of YP (yeast extract and peptone medium) supplemented with glycerol, glucose and/or xylose.  However, such medium does not appear to comprise any acetic acid. While De Bont et al., page 31, lines 6-7, mention culture medium with “no more than 2 g acetic acid/L culture medium,” De Bont et al. do not appear to directly describe a glucose-containing medium to be fermented to ethanol specifically comprising an acid-pretreated lignocellulose biomass hydrolysate having acetic acid wherein such acetic acid is present at an amount of 50 µM to 1 mM undissociated acetic acid nor specific pH values for any culture medium in an anticipatory manner.
	Further, Klaassen et al. teach that “As acetic acid is often considered to be the most toxic compound present in hydrolysates, especially in hydrolysates with a pH close to or below the pKa of
acetic acid (pKa HAc -4,76), there is a desire to further decrease the acetate (acetic acid) concentration in hydrolysates. One way of increasing the anaerobic acetate conversion potential of the yeast is by introducing a glycerol conversion pathway.”  Klaassen et al., page 32, lines 31-35. That is, similar to De Bont et al., the teachings of Klaassen et al. also relate to yeast strains modified for the fermentation of hydrolysates containing acetic acid and/or glycerol including lignocellulose hydrolysates.  See Klaassen et al., claims 12 and 14.
	De Bont et al., in the claims, further teach the following:
10. A process for producing a fermentation product selected from the group consisting of ethanol, lactic acid, 3 -hydroxy-propionic acid, acrylic acid, 1,3-propane- diol, a butanol and an isoprenoid-derived product, whereby the process comprises the steps of:
a) fermenting a medium with a yeast cell as defined in any one of claim 1 - 9, whereby the medium contains or is fed with a source of glycerol and with a source of at least one of a hexose and a pentose, whereby the yeast cell ferments the glycerol and the at least one of the hexose and pentose to the fermentation product and formate; and optionally, b) recovery of at least one of the fermentation product and formate.
11. A process according to claim 11, wherein the fermentation product is ethanol.
12. A process according to claim 10 or 11, wherein the medium contains or is fed with a lignocellulosic hydrolysate.
13. A process according to any one of the claims 10 - 12, wherein the yeast cell ferments under anaerobic conditions.
14. A process according to any one of the claims 10 - 12, wherein the pH of the medium is regulated during the fermentation process to maintain a concentration of undissociated formic acid that is not higher than 20.0 mM.
	Again, De Bont et al., abstract, teach that “The process is further characterised in that glycerol is present in or fed into the culture medium, whereby the modified yeast cell ferments the hexoses, pentoses, acetic acid and glycerol to ethanol” such that De Bont et al. directly envision application of the taught yeast strains with culture media containing acetic acid including lignocellulosic hydrolysate.  “Bioethanol is produced by Saccharomyces cerevisiae from a range of substrates including lignocellulosic hydrolysates of non-food feedstocks (e.g. energy crops and agricultural residues).”  De Bont et al., page 1, lines 23-24. “Methods for hydrolysis of biomass such as lignocelluloses are known in the art per se and include e.g. acids, such as sulphuric acid and enzymes such as cellulases and hemicellulases.” De Bont et al., page 42, lines 5-7.
	“The fermentation process is therefore preferably run at a pH of at least 3.8, 4.0, 4.5, 5.0, 5.5, 6.0, 6.5, 7.0, 7.5 or 8.0. Preferably the fermentation process is run at at least the aforementioned pHs for the entire duration of the process.” De Bont et al., page 43, ln. 29-32.
	That is, De Bont et al. teach that fermentation can be performed with the yeast strains taught therein over a range of pHs including a pH of 7.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A). Here, De Bont et al. expressly teach that is appropriate to perform a fermentation at pH of 7 such that an ordinarily skilled artisan at the time of filing would have been motivated to perform any fermentation in accordance with the teachings of De Bont et al. at pH 7.0. In particular, De Bont et al. teach fermentation of a yeast extract peptone (YP) medium with glucose wherein the “culture pH is kept at pH = 7.0 by automatic addition of 2M KOH.” De Bont et al., page 53, lines 4-5.
	Zhao et al., abstract, teach “Three corn stover hydrolysates, enzymatic hydrolysates prepared from acid and alkaline pretreatments separately and hemicellulosic hydrolysate prepared from acid pretreatment, were evaluated in composition and fermentability. For enzymatic hydrolysate from alkaline pretreatment, ethanol yield on fermentable sugars and fermentation efficiency reached highest among the three hydrolysates; meanwhile, ethanol yield on dry corn stover reached 0.175 g/g, higher than the sum of those of two hydrolysates from acid pretreatment. Fermentation process of the enzymatic hydrolysate from alkaline pretreatment was further investigated using free and immobilized cells of recombinant Saccharomyces cerevisiae ZU-10. Concentrated hydrolysate containing 66.9 g/L glucose and 32.1 g/L xylose was utilized.”
	Zhao et al., page 1808, left column, describe preparation of a concentrated enzymatic hemicellulosic hydrolysate by treatment of corn stover residue containing cellulose, hemicellulose and lignin (i.e. a lignocellulosic biomass) hydrolyzed with a cellulase and cellobiase mixture.  The described “Concentrated hemicellulosic hydrolysate and enzymatic hydrolysate, supplemented with 2 g/L yeast extract, 2.5 g/L KH2PO4, 0.25 g/L CaCl2 and 0.25 g/L MgCl2 and with initial pH 5.5, were utilized as the fermentation medium” was fermented with S. cerevisiae.  Zhao et al., page 1808, right column.
	Table 1 of Zhao et al. describe the composition of the hydrolysates formed by Zhao et al. as follows:

    PNG
    media_image6.png
    352
    668
    media_image6.png
    Greyscale

	Hydrolysate I is described as containing 0.78 g/L of acetic acid and hydrolysate II is described as having III as having 1.16 g/L of acetic acid.  Both hydrolysate I and II are “from acid-pretreated corn stover” and therefore are within the broadest reasonable interpretation of “an acid-pretreated lignocellulosic biomass” being corn stover hydrolysate as recited in claims 1 and 3.  That is, the additional description of hydrolysate I as being an enzymatic hydrolysate does not remove hydrolysate I from the scope of “an acid-pretreated lignocellulosic biomass hydrolysate” as recited in claims 1 and 3.   As described above, the concentration of undissociated acetic acid based upon pH is provided by the following equation evidenced by Taherzadeh et al.:

    PNG
    media_image1.png
    216
    616
    media_image1.png
    Greyscale

	Again, Zhao et al. teach fermentation of the described hydrolysates at an initial pH of 5.5  Namazian et al. evidence that the pKa of acetic acid is 4.76 and the MSDS evidences that the molecular weight (MW) of acetic acid is 60.05 g/mol wherein molar concentration=conc. (g/L)/MW.  Since the pKa of acetic acid is 4.76, at a pH of 5.5 and a total acetic acid concentration of 13 mM (=0.78g/L [Symbol font/0xB8] 60.05 g/mol) in hydrolysate I, the concentration of undissociated acetic acid [HAc] is approximately 2.0 mM in the hydrolysate I taught by Zhao et al. when adjusted to pH 5.5.  At a pH of 7, the concentration of undissociated acetic acid [HAc] is approximately in hydrolysate I is approximately 0.075 mM (75 µM).
In hydrolysate II, the total acetic acid concentration is approximately 19.3 mM (=1.16g/L[Symbol font/0xB8] 60.05 g/mol) and a concentration of undissociated acetic acid [HAc] is approximately 3.0 mM at pH 5.5.  At a pH of 7, the concentration of undissociated acetic acid [HAc] is approximately in hydrolysate II is approximately 0.11 mM (110 µM).
It is further noted that Zhao et al. teach “The hemicellulosic hydrolysate obtained from acid-pretreatment was detoxified and concentrated by evaporation. The concentrated hemicellulosic hydrolysate was regularly stirred at 75 °C in a water bath shaker and lime solution was slowly added to neutralize residual sulfuric acid and adjust hydrolysate to pH 6.5–7.0. The hemicellulosic hydrolysate was adjusted to pH 6.5–7.0 by adding lime solution.” Zhao et al., page 1808, section 2.2.  Although Zhao et al. teach reduction of pH to 5.5 for fermentation, as discussed above De Bont et al. suggests and directly demonstrates in a working example that fermentation at pH 7.0 is appropriate for fermentation with recombinant S. cerevisiae according to the teachings of De Bont et al.
De Bont et al. do not teach the application of the yeast strains (e.g. RN1195) to fermenting a composition that is a lignocellulosic biomass hydrolysate having an amount of undissociated acetic acid within the concentration range of 50 µM to 1 mM.  However, at the time of filing, the ordinarily skilled artisan would have been motivated to ferment any appropriate lignocellulosic biomass hydrolysate having glucose and acetic acid taught in the prior art to be appropriate for fermentation of at least glucose to ethanol and recovering the ethanol with at least strain RN1195 taught by De Bont et al., or any yeast strain taught by the combined teachings of De Bont et al. and Klaassen et al. such as any of strains RN1195 or RN1097 of De Bont et al. further modified to express a gene encoding a glycerol transporter having recited SEQ ID NO: 17.  One having ordinarily skill in the art would have been motivated to do this since De Bont et al. and Klassen et al. directly teach that the recombinant S. cerevisiae strains taught therein be applied to any lignocellulose hydrolysates including those containing acetic acid including “lignocellulosic hydrolysates of non-food feedstocks ( e.g. energy crops and agricultural residues).”  De Bont et al., page 1, lines 23-27.
While Zhao et al. teach fermentation at pH of 5.5, De Bont et al., as discussed above, teach that “fermentation process is therefore preferably run at a pH of at least 3.8, 4.0, 4.5, 5.0, 5.5, 6.0, 6.5, 7.0, 7.5 or 8.0,” such that De Bont et al. teach that the pH of fermentation is not limited to a specific value wherein De Bont et al. further provides a working example of fermentation in YP medium at a constant pH of 7.  De Bont et al., page 53, lines 4-5. As such, at the time of filing a skilled artisan would have been motivated to perform a fermentation with yeast consistent with the teachings of De Bont at a pH of 7 or any other pH directly taught by De Bont et al. as suitable with an expectation of success.
	As such, at the time of filing, the ordinarily skilled artisan would have been motivated to ferment any appropriate lignocellulosic biomass hydrolysate having glucose and acetic acid taught in the prior art to be appropriate for fermentation of at least glucose to ethanol and recovering the ethanol with at least strain RN1195 taught by De Bont et al., or any yeast strain taught by the combined teachings of De Bont et al. and Klaassen et al. such as any of strains RN1195 or RN1097 of De Bont et al. further modified to express a gene encoding a glycerol transporter having recited SEQ ID NO: 17, including the corn stover lignocellulosic biomass hydrolysate produced from corn stover residues taught as Hydrolysate I or II in Table 1 of Zhao et al.  Further, the ordinarily skilled artisan would have been motivated to ferment Hydrolysate I or II in Table 1 of Zhao et al. using strain RN1195, or any yeast strain taught by the combined teachings of De Bont et al. and Klaassen et al. such as any of strains RN1195 or RN1097 of De Bont et al. further modified to express a gene encoding a glycerol transporter having recited SEQ ID NO: 17, under conditions taught by De Bont et al. including a pH of 5.5 wherein such Hydrolysate II of Zhao et al. apparently contains about 0.11 mM undissociated acetic acid and Hydrolysate I of Zhao et al. apparently contains about 0.075 mM undissociated acetic acid since De Bont et al. teach that such conditions are appropriate for fermentation with a recombinant S. cerevisiae strain consistent with the teachings of De Bont et al. including fermentation of a lignocellulosic hydrolysate.
As far as the teachings of De Bont et al. particularly discuss fermentation of media containing glycerol, Zhao et al., page 1809, right column, and Fig. 1, teach that fermentation with S. cerevisiae described therein produce “byproducts as xylitol and glycerol.”  This is consistent with the teachings of De Bont et al. wherein “Bioethanol is produced by Saccharomyces cerevisiae from a range of substrates including lignocellulosic hydrolysates of non-food feedstocks (e.g. energy crops and agricultural residues). One problem of yeast-based ethanol production is that during anaerobic ethanolic fermentation of sugar feedstocks, substantial amounts of glycerol are invariably formed as a by-product.”  De Bont et al., page 1, lines 23-27.  “It is an object of the present invention to provide for yeasts that are capable of producing ethanol from glycerol while retaining their abilities of fermenting hexoses (glucose, fructose, galactose, etc) as well as pentoses like xylose, as well as processes wherein these strains are used for the production of ethanol and/or other fermentation products.” De Bont et al., page 3, lines 19-23. “[A]naerobic consumption of large amount of glycerol would produce a redox imbalance in yeast. The present invention addresses this problem by engineering the yeast to produce formic acid, in addition to ethanol.” De Bont et al., page 10, lines 16-18.
As such, the ordinarily skilled artisan at the time of filing would have recognized that recombinant yeast strains consistent with the teachings of De Bont et al. are appropriate strains to apply for fermentation of the hydrolysates, including Hydrolysates I and II, of Zhao et al. wherein acetic acid is present and glycerol is produced as a byproduct of fermentation.  Again, De Bont et al. expressly discussed fermentation of compositions containing no more than 2 g acetic acid/L wherein Hydrolysates I and II of Zhao et al. satisfy this criteria.  De Bont et al., page 31, line 6-7.

Claims 1, 3, 5-8, 11 and 17 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al., Klaassen et al.  and Zhao et al. as applied to claims 1, 3, 5-8 and 17 above, and further in view of Zhang et al. (Improvement of acetic acid tolerance and fermentation performance of Saccharomyces cerevisiae by disruption of the FPS1 aquaglyceroporin gene, Biotechnol. Lett. 33 (2011): 277-84) as evidenced by Taherzadeh et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. Chem. Thermodynamics 38 (2006): 1495-502) and Acetic Acid, Material Safety Data Sheet (MSDS), Pioneer Forensics, 2012.
The features of claims 1, 3, 5-8 and 17 taught by De Bont et al., Klaassen et al. and Zhao et al. are discussed above.  However, De Bont et al., Klassen et al. and Zhao et al. do not teach a yeast cell having a deletion or disruption of an endogenous gene encoding a glycerol exporter as recited in claim 11.
Zhang et al., abstract, teach that “The FPS1 gene coding for the Fps1p aquaglyceroporin protein of an industrial strain of Saccharomyces cerevisiae was disrupted by inserting CUP1 gene. . . . FPS1 gene disruption in an industrial ethanologenic yeast thus increases cell growth and ethanol yield under acetic acid stress, which suggests the potential utility of FPS1 gene disruption for bioethanol production from renewable resources such as lignocelluloses.”
Zhang et al., page 283, left column, further teach “Another role of Fps1p is to regulate acetic acid uptake. The intake of acetic acid not only makes cell acidification but also generates an intracellular acetate anion [CH3COO-] pool, which has deleterious consequence on cell growth and metabolic activity. The inhibitory effect of acetic acid on cell growth is more effective than on fermentation performance (Phowchinda et al. 1995). Inactivity of Fps1p may decrease acetic acid entering into cells and enhance acetic acid tolerance of S. cerevisiae. The results obtained in this study indicate, for the first time, that the acetic acid tolerance of industrial ethanologenic S. cerevisiae in fermentation can be improved by disruption of the FPS1 gene.”
De Bont et al., Klaassen et al. and Zhao et al. do not teach a yeast cell having a deletion or disruption of an endogenous gene encoding a glycerol exporter (e.g. FPS1) as recited in claim 11.  However, Zhang et al. directly teach that “the acetic acid tolerance of industrial ethanologenic S. cerevisiae in fermentation can be improved by disruption of the FPS1 gene.”  In view of this explicit teaching of Zhang et al., the ordinarily skilled artisan at the time of filing would have been motivated to disrupt the FPS1 gene in any of the yeast strains from fermentation of lignocellulose hydrolysates to achieve the benefit of increased acetic acid tolerance as taught by Zhang et al. including strain RN1195 of De Bont et al., or any yeast strain taught by the combined teachings of De Bont et al. and Klaassen et al. such as any of strains RN1195 or RN1097 of De Bont et al. further modified to express a gene encoding a glycerol transporter having recited SEQ ID NO: 17, as discussed above.  Although the claims are limited with regards to the amount of acetic acid that can be present, the ordinarily skilled artisan at the time of filing would have nevertheless been motivated to make any modification to a yeast cell that is taught in the prior art to improve performance of yeast in fermenting lignocellulose hydrolysates having acetic acid including disruption of the FPS1 gene as taught by Zhang et al. since such modification will increase the range of application for which such yeast cell may be applied, for example, with hydrolysates with both low (less than 10mM undissociated acetic acid) and high amounts of acetic acid.
As noted above, Klassen et al. teach that overexpression of FPS1 is not expected to be beneficial in fermentation of either glycerol or acetic acid such that the ordinarily skilled artisan at the time of filing would not anticipate deletion of FPS1 to be delirious in view of the teachings of Zhang et al. and Klassen et al. It is noted that claim 11 as originally filed defines FPS1 as a glycerol exporter.

Response to arguments
Applicant argues:

    PNG
    media_image7.png
    163
    661
    media_image7.png
    Greyscale

	As discussed above, De Bont et al. directly teach and suggest the appropriateness of performing fermentation at a pH of 7.0.  The claims are not limited in terms of pH and at pH 7 acetic acid is almost entirely in its dissociated from wherein Hydrolysate I of Zhao et al. would have an undissociated acetic acid concentration of about 75 µM at pH 7.0 as discussed in the body of the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        




/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652